Field, J.
The libellant was, at the time the libel was signed and filed, and ever since has been, under guardianship as an insane person, and actually insane. The argument against granting the divorce is, that the wife has no wish to obtain a divorce, as she is incapable of having any actual wishes or opinions; and that the court ought not to grant a divorce at the request of her relatives and guardian, because they think it would be beneficial to her to obtain a divorce, on the ground that her husband might thus be prevented from interfering with or ultimately sharing in her property.
*379That the court has the power to grant a divorce, on the petition of the guardian of an insane person, is clear. Pub. Sts. c. 146, § 7. Garnett v. Garnett, 114 Mass. 379. There is no suggestion that the insanity of the libellant is temporary, or that she is likely at any time hereafter to be in such a condition of mind that her wishes and feelings can be ascertained; and there are no children. The libellee does not appear. The facts proved show a gross case of utter desertion. The libellant has considerable property inherited from her father nearly seven years after the desertion began.. We think the facts show a case in which the court can properly now exercise the power it has, and that neither public policy nor the interests of the parties require a continuance of the libel. See Baker v. Baker, 5 P. D. 142, and 6 P. D. 12.
In accordance with the terms of the report, a divorce nisi from the bonds of matrimony must be Decreed.